DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/21 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11, 16-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Schulte, DE 10108316 in view of Reichinger, WO2012/059221.
Regarding claims 11 and 21-23:
Schulte discloses a plurality of visible isolation blocks (20) adapted to manage a free space in concrete (22) when poured, comprising a fire retardant material (rock wool, 13th paragraph of description), which is compacted in such a manner to retain a rigid and proper shape despite the pressure exerted by the concrete when it is poured (last paragraph of the description), said isolation block having two opposite lateral faces and being adapted to be perforated by hand or with a hand tool (rock wool can be perforated by hand), said fire-retardant material being an RF 1 material having no contribution to fire and being resistant to fire for 90 minutes or more (13th para. of the description – the plate is an A1 material according to DIN 4102, rock wool being an RF1 material), whereby said 
It is noted that “a location identified before the concrete is poured” is directed to the method of making the claimed product. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  
Schulte does not expressly disclose the density of rock wool block as being 150 kg/m^3 or greater but specifies that the plate need be strong enough to support the cast material.
Reichinger discloses an isolation block (7) of mineral wool wherein the density is at least 150 kg/m^3 (pg. 4, second paragraph).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to construct the rock wool of Schulte with a density of at least 150 kg/m^3 as suggested by Reichinger in order to make the block sufficiently rigid and maintains its rigidity with bores therein.
Regarding claims 16, 18, 19 and 26:
Schulte discloses wherein the block further comprises a layer of impermeable material of hard plastic (polyurethane sealing sleeves 21) that is rigid and adapted to be perforated, wherein these sleeves also act as rigid reinforcement arranged close to the surface of the blocks. The sleeves are integrated into the isolation block.
Regarding claim 17:
Schulte does not specify whether the block was “precut”.
The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  
Regarding claim 20:
Schulte discloses one or more additives (glue) that facilitate cohesion.
Regarding claim 24:
Schulte discloses wherein the thickness of the blocks corresponds to the thickness of the concrete once poured (thickness as shown in Fig. 1 corresponds to the concrete/casting material above).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schulte, DE 10108316 in view of Reichinger, WO2012/059221 further in view of Albers, WO 2018/114162.
Regarding claims 12 and 13:
Schulte does not expressly disclose wherein the surfaces of the block include asperities that are protrusions.
Albers discloses an isolation block that includes protruding asperities (rough surfaces create protruding asperities, 13th para.).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide the protruding asperities as suggested by Albers to the surfaces of Schulte to provide a frictional fit and engagement.

Allowable Subject Matter
Claims 14, 15 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/3/21 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Schulte discloses a plate glued on a wall already built, the dimensions of the structure of Schulte do not preclude it from being a plate or a block. The structures are not mutually exclusive. Regarding the method by which the block of Schulte is attached to the wall, the method by which the structure was made does not preclude it from being relied upon in anticipating the claimed product. It is noted that the claimed product is to an isolation block (20) adapted to manage a free space in concrete (11). By forming a formwork to contain casting material, it is managing a free space in the concrete 11. It manages the free space by holding the conduits as well as supporting the cast material 22 (refer to Fig. 1). Limitations are not read into the claims. For example, the opposite lateral faces of the claimed invention are not required to be adjoined to internal walls of the free space in concrete. Nor does the term “integrated into a resulting concrete structure” mean that the surfaces of the concrete and the surfaces of the block are flush. The block is attached to the concrete and thus it is integrated into the resulting concrete structure.
Regarding applicant’s argument that the rigid reinforcements are not integrated into the isolating block, the term “integrated” is not held to mean a particular position in, on, or around the block. An integrated structure composed of two parts connected together may be considered to be integrated.
Regarding applicant’s argument that the thickness of the blocks differs from that of the concrete, “corresponds” is not held to mean the same or identical. It corresponds insofar as it is as thick as required to hold the material poured above without failing or bending. It appears that applicant means to claim that the thicknesses are the same rather than claiming that they correspond to one another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633